DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 12 April 2021. Claims 1, 3-13 and 15-28 are pending in the application. Claims 27 and 28 were previously withdrawn from further consideration.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,806,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9, 10, 13, 15-18 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”).
Regarding claim 1, Lien teaches a gender-specific pharmaceutical product for differentiating use for a female or male (figure 1), the product comprising: a package (figure 1) containing a pharmaceutical (figure 1, reference 22) comprising a central nervous system agent (column 6, lines 28-30 and 10, lines 7-8: The product can be used for any medication), the pharmaceutical being present in a recommended female dosage or a recommended male dosage (column 10, lines 5-13 and column 8- lines 4-15: the 
Lien does not explicitly teach the label, the insert, or the package including the recommended female dosage and the recommended male dosage wherein the recommended female dosage is different from the recommended male dosage. However, Pleym does teach that recommended female dosages are different than recommended male dosages (highlighted sections on page 241 under results and conclusion section and highlighted sections on page 255 and 256 under “Conclusions and future aspects” section: Pleym states “Females have 20-30% greater sensitivity to the muscle relaxant effects”, “Males are more sensitive than females to propofol. It may be necessary to decrease the propofol dose by 30-40% in males compared to females in order to achieve similar recovery times” and “gender should be taken into account as a factor that may be predictive for the dosage of several anesthetic drugs”. Since Pleym teaches that male and female dosages should be different in certain drugs, if this drug is prescribed to a user, the recommended dosages provided would be different between male and female users).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Lien to include the recommended female dosage and the recommended male dosage wherein the recommended female dosage is different from the recommended male dosage, as 
Regarding claim 3, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the recommended female dosage is capable of being different from the recommended male dosage based on differences between males and females in rates of drug absorption and/or metabolism (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 4, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the recommended female dosage is capable of being different 
Regarding claim 5, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the pharmaceutical is provided as at least one of a tablet, capsule, powder or liquid (column 6, lines 57-60).
Regarding claim 6, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the female-specific indicia or the male-specific indicia is in pictorial, graphic, color-coded, or text form (column 8, lines 4-15).
Regarding claim 9, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lien teaches the label, the insert or the package provides a recommended time period between administration of the recommended female dosage, or the recommended male dosage (column 10, lines 5-13).
Regarding claim 10, Lien, in view of Pleym, teach all of the claim limitations of claim 9, as shown above. Furthermore, Lien teaches the recommended time period if the pharmaceutical is present in the recommended female dosage is different from the recommended time period if the pharmaceutical is present in the recommended male dosage (column 8, lines 5-15).
Regarding claim 13, Lien teaches a patient group-specific pharmaceutical product for differentiating use for a first patient group or a second patient group (figure 1), the product comprising: a package (figure 1) containing a pharmaceutical (figure 1, reference 22) comprising a central nervous system agent (column 6, lines 28-30 and 10, lines 7-8: The product can be used for any medication), the pharmaceutical being present in a recommended first patient group dosage or a recommended second patient group dosage (column 10, lines 5-13 and column 8- lines 4-15: the package can be for first or 
Lien does not explicitly teach the label, the insert, or the package the recommended first patient group dosage and the recommended second patient group dosage wherein the recommended first patient group dosage is different from the recommended second patient group dosage. However, Pleym does teach that recommended female dosages are different than recommended male dosages (highlighted sections on page 241 under results and conclusion section and highlighted sections on page 255 and 256 under “Conclusions and future aspects” section: Pleym states “Females have 20-30% greater sensitivity to the muscle relaxant effects”, “Males are more sensitive than females to propofol. It may be necessary to decrease the propofol dose by 30-40% in males compared to females in order to achieve similar recovery times” and “gender should be taken into account as a factor that may be predictive for the dosage of several anesthetic drugs”. Since Pleym teaches that male and female dosages should be different in certain drugs, if this drug is prescribed to a user, the recommended dosages provided would be different between first and second patient group users).

Regarding claim 15, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the recommended first patient group dosage is capable of being different from the recommended second patient group dosage based on differences between 
Regarding claim 16, Lien, in view of Pleym, teach all of the claim limitations of claim 14, as shown above. Furthermore, Lien teaches the recommended first patient group dosage is capable of being different from the recommended second patient group dosage based on differences between second patient group and first patient group in at least one of temperature, diurnal changes, pH changes, hormonal changes, and susceptibility to diseases or medical conditions (column 8, lines 5-15). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).
Regarding claim 17, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the pharmaceutical is provided as at least one of a tablet, capsule, powder or liquid (column 6, lines 57-60).
Regarding claim 18, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the first patient group-specific indicia or the second patient group-specific indicia is in pictorial, graphic, color-coded, or text form (column 8, lines 4-15).
Regarding claim 21, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the label, the insert or the package provides a recommended time period between administration of the recommended first patient group dosage, or the recommended second patient group dosage (column 10, lines 5-13).
Regarding claim 22, Lien, in view of Pleym, teach all of the claim limitations of claim 21, as shown above. Furthermore, Lien teaches the recommended time period if the pharmaceutical is present in the recommended first patient group dosage is different from the recommended time period if the pharmaceutical is present in the recommended second patient group dosage (column 8, lines 5-15).

Regarding claim 24, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. Furthermore, Lien teaches the recommended first patient group dosage or the recommended second patient group dosage includes an initial dose (figure 1, reference 22: the pharmaceutical can be an initial dose). Furthermore, Pleym teaches gender differences exist both in the pharmacokinetics and pharmacodynamics of drugs (page 241, column 1).

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claim 1 and 13 above, and further in view of Hermelin et al. (US 6,375,956).
Regarding claim 7, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 
Lien, in view of Pleym, do not explicitly teach the pharmaceutical is colored with the same color as the female-specific indicia if the pharmaceutical is present in the recommended female dosage or as the male-specific indicia if the pharmaceutical is present in the recommended male dosage. However, Hermelin does teach the pharmaceutical is colored with the same color as the female-specific indicia if the pharmaceutical is present in the recommended female dosage or as the male-specific indicia if the pharmaceutical is present in the recommended male dosage (column 16, lines 39-44).

Regarding claim 19, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 
Lien, in view of Pleym, do not explicitly teach the pharmaceutical is colored with the same color as the first patient group-specific indicia if the pharmaceutical is present in the recommended first patient group dosage or as the second patient group-specific indicia if the pharmaceutical is present in the recommended second patient group dosage. However, Hermelin does teach the pharmaceutical is colored with the same color as the first patient group-specific indicia if the pharmaceutical is present in the recommended first patient group dosage or as the second patient group-specific indicia if the pharmaceutical is present in the recommended second patient group dosage (column 16, lines 39-44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include the pharmaceutical is colored with the same color as the first patient group-specific indicia if the pharmaceutical is present in the recommended first patient group dosage or as the second patient group-specific indicia if the pharmaceutical is present in the recommended second patient group dosage, as disclosed by Hermelin, because including the pharmaceutical colored with the same color as the group-specific indicia allows for a user to know .

Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claims 1 and 13 above, and further in view of Swan et al. (US 6,901,304).
Regarding claim 8, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 
Lien, in view of Pleym, do not explicitly teach an RFID tag associated with the package. However, Swan does teach an RFID tag associated with the package (column 2, lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include an RFID tag, as disclosed by Swan, because including the RFID tag allows for tracking of the item and easy access to the information about the product through a scanner, as disclosed by Swan (column 2, lines 20-38).
Regarding claim 20, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 
Lien, in view of Pleym, do not explicitly teach an RFID tag associated with the package. However, Swan does teach an RFID tag associated with the package (column 2, lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include an RFID tag, as disclosed by Swan, because including the RFID tag allows for tracking of the item and easy access to the information about the product through a scanner, as disclosed by Swan (column 2, lines 20-38).

s 11, 12, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Lien (US 6,758,338), in view of Pleym et al, (NPL titled “Gender Differences in Drug effects; implications for anesthesiologists”), as applied to claim 1 and 13 above, and further in view of Snyder (US 20040178112).
Regarding claim 11, Lien, in view of Pleym, teach all of the claim limitations of claim 1, as shown above. 
Lien, in view of Pleym, do not explicitly teach the central nervous system agent is a central nervous system depressant. However, Snyder does teach the central nervous system agent is a central nervous system depressant (paragraph 75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Lien, in view of Pleym, to include the central nervous system agent is a central nervous system depressant, as disclosed by Snyder, because including the central nervous system agent being a central nervous system depressant allows for the user to carry required medications. Furthermore, modifying the pharmaceutical carried in the product of Lien to be a depressant, as disclosed by Snyder, would be based on the medication needed by the user, as described by Lien (column 1, lines 11-38).
Regarding claim 12, Lien, in view of Pleym and Snyder, teach all of the claim limitations of claim 11, as shown above. Furthermore, Snyder teaches the depressant being a sedative (paragraph 75).
Regarding claim 25, Lien, in view of Pleym, teach all of the claim limitations of claim 13, as shown above. 
Lien, in view of Pleym, do not explicitly teach the central nervous system agent is a central nervous system depressant. However, Snyder does teach the central nervous system agent is a central nervous system depressant (paragraph 75).

Regarding claim 26, Lien, in view of Pleym and Snyder, teach all of the claim limitations of claim 25, as shown above. Furthermore, Snyder teaches the depressant being a sedative (paragraph 75).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claims 1 and 13, applicant argues that the prior art of record does not disclose the claim limitations added to claims 1 and 13. Although Lien does not explicitly teach these limitations alone, Lien, in view of Pleym, do teach these limitations, as shown in the rejections above. Since Lien and Pleym discloses the claim limitations of claims 1 and 13, the claims remain rejected. Furthermore, regarding the dependent claims, since the prior art discloses the claim limitations of all of the claims, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735